department of the treasury internal_revenue_service washington d c date number info release date index number xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxx attention xxxxxxxxxxxxxxxx dear xxxxxxxxxxxxxxx thank you for your letter dated february concerning your constituent xxxxxxxxxxxxxx xxxxxxxx is concerned about the number of nonprofit_organizations that lobbied against the confirmation of xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx to be recognized as exempt from federal_income_tax an organization must be organized and operated exclusively for charitable purposes an organization is not operated exclusively for charitable purposes if it engages in substantial legislative activities which include attempting to influence the senate’s confirmation of a presidential nominee we do not have a simple rule for deciding whether a specific activity is a substantial portion of the total activities of an organization we have to consider the facts and circumstances of each case to establish more precise standards for determining whether an exempt organization’s legislative activities are substantial the congress enacted sec_501 of the code under this section of the code the congress established a sliding scale of permissible lobbying nontaxable amounts which are considered insubstantial if the organization spends more than the allowable lobbying_nontaxable_amount it is subject_to an excise_tax and may face revocation of its tax-exempt status if xxxxxxxx believes these organizations have overstepped their bounds regarding their lobbying_activities he can provide additional information to eo examination programs review t eo e pr internal_revenue_service commerce street dallas tx we maintain an ongoing examination program to ensure tax-exempt organizations meet the legal requirements for tax exemption and comply with the tax laws when an examination shows an organization is not complying with the tax laws we take appropriate action i appreciate your bringing this matter to our attention if you have any questions please call xxxxxxxxxxxxxx xxxxxxxxxxxx of this office at xxxxxxxxxxxxxx sincerely s by tom miller steven t miller director exempt_organizations
